BLATCHFORD, District Judge.
In this case, I am of opinion that this court acquired jurisdiction over the vessel by the attachment of her at the place where she was attached; that the libellant did not take the two notes in payment, or waive his lien by taking them; and that the defence of staleness cannot be alleged against his claim. The claimant is entitled to have the two notes, and, whenever they are deposited with the clerk of this court, for the use of the claimant, properly endorsed by the libel-lant, if that be necessary to pass the title to them, but without recourse to the libellant, then let a decree be entered for the libellant for $552.81, with interest from May 14th, 1874, with costs.